DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-18 and 20-35 of U.S. Patent No. 10,620,797 in view of Stark et al. US (2006/0253782). 

Regarding claim 2, 13 and 14, U.S. Patent No. 10,620,797 discloses displaying a webpage including a control element associated with first media content provided by a media server, the webpage originating from a webpage server distinct from the media server;
receiving a user input selecting the control element; and in response to the user input:
but does not disclose sending a media control request to the media server, the media control request configured to cause the media server to add the first media content to a media queue of a second electronic device associated with the user, wherein the second electronic device is distinct from the first electronic device.
Stark discloses a method for controlling media presentation, performed at a first electronic device associated with a user, the first electronic device having one or more processors and memory storing one or more programs for execution by the one or more 
displaying a webpage including a control element associated with first media content provided by a media server (See [0024-0029] computing system running content management system “CM” reads on a media server), the webpage originating from a webpage server distinct from the media server (See [0033-0035] providing a web page interface by a Web server);
receiving a user input selecting the control element; and in response to the user input (See Fig 1B and [0044-0047] selecting a song to be added to a current playlist):
sending a media control request to the media server, the media control request configured to cause the media server to add the first media content to a media queue of a second electronic device associated with the user, wherein the second electronic device is distinct from the first electronic device (See [0044-0047] a currently selected song is added to a current playlist. See [0049-0050] and Fig 1A Fig 1B selecting a specific device or devices in a group and directing playback of one or more pieces of content to one or more devices such as through a playlist. See [0040] [0052] second device may be a separate devices such as a display or speakers.).
Prior to the invention being made it would have been obvious to one ordinary skill in the art to modify the known system of the parent application with the known methods of Stark predictably resulting in sending a media control request to the media server, the media control request configured to cause the media server to add the first media content to a media queue 
The features of Claims 3-12 correspond to the similar features found in claims 1-2, 4-18 and 20-35.

Claims 2-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-21 of U.S. Patent No. 10,884,588 in view of Stark et al. US (2006/0253782). 

Regarding claim 2, 13 and 14, U.S. Patent No. 10,884,588 discloses displaying a webpage including a control element associated with first media content provided by a media server, the webpage originating from a webpage server distinct from the media server;
receiving a user input selecting the control element; and in response to the user input:
but does not disclose sending a media control request to the media server, the media control request configured to cause the media server to add the first media content to a media queue of a second electronic device associated with the user, wherein the second electronic device is distinct from the first electronic device.
Stark discloses a method for controlling media presentation, performed at a first electronic device associated with a user, the first electronic device having one or more 
displaying a webpage including a control element associated with first media content provided by a media server (See [0024-0029] computing system running content management system “CM” reads on a media server), the webpage originating from a webpage server distinct from the media server (See [0033-0035] providing a web page interface by a Web server);
receiving a user input selecting the control element; and in response to the user input (See Fig 1B and [0044-0047] selecting a song to be added to a current playlist):
sending a media control request to the media server, the media control request configured to cause the media server to add the first media content to a media queue of a second electronic device associated with the user, wherein the second electronic device is distinct from the first electronic device (See [0044-0047] a currently selected song is added to a current playlist. See [0049-0050] and Fig 1A Fig 1B selecting a specific device or devices in a group and directing playback of one or more pieces of content to one or more devices such as through a playlist. See [0040] [0052] second device may be a separate devices such as a display or speakers.).
Prior to the invention being made it would have been obvious to one ordinary skill in the art to modify the known system of the parent application with the known methods of Stark predictably resulting in sending a media control request to the media server, the media control 
The features of Claims 3-12 correspond to the similar features found in claims 2-21.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 2-6 and 9-11 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Stark et al. (US 2006/0253782).


displaying a webpage including a control element associated with first media content provided by a media server (See [0024-0029] computing system running content management system “CM” reads on a media server), the webpage originating from a webpage server distinct from the media server (See [0033-0035] providing a web page interface by a Web server);
receiving a user input selecting the control element; and in response to the user input (See Fig 1B and [0044-0047] selecting a song to be added to a current playlist):
sending a media control request to the media server, the media control request configured to cause the media server to add the first media content to a media queue of a second electronic device associated with the user, wherein the second electronic device is distinct from the first electronic device (See [0044-0047] a currently selected song is added to a current playlist. See [0049-0050] and Fig 1A Fig 1B selecting a specific device or devices in a group and directing playback of one or more pieces of content to one or more devices such as through a playlist. See [0040] [0052] second device may be a separate devices such as a display or speakers.).



Regarding claim 4, Stark further discloses the method of claim 3, wherein adding the first media content to the media queue is performed while the second media content is being streamed to the second electronic device ((See Fig 1B and [0044-0047] selecting content for inclusion in a playlist and “on now Reading Rainbow”)).

Regarding claim 5, Stark further discloses the method of claim 2, wherein the first media content is video (See [0040] [0042]).

Regarding claim 6, Stark further discloses the method of claim 2, further comprising in response to the user input, sending, to the second electronic device, a local media control request via a local network, wherein the local media control request is also configured to add the first media content to the media queue of the second electronic device (See [0024] the home environment includes a STB or other media center 350 that is able to distribute content. See [0027] manipulation instructions sent to the media center 350. See [0025] [0033] [0036] communicating with local computing devices by the CM via a local network. Where the control by a remote device includes playlist manipulation; See [0044-0047] a currently selected song is added to a current playlist).

Regarding claim 9, Stark further discloses the method of claim 2, wherein the control element is an affordance to cause playback of the first media content (See [0041-0042] and Fig 3B user selectable buttons reads on control elements being affordance to cause playback of the first media content).

Regarding claim 10, Stark further discloses the method of claim 9, wherein the first media content is streamed to the second electronic device from the media server (See [0028] the CM system may receive content from a content source and control the presentation of content on a display device 311, where display device 311 reads on the second electronic device.).

Regarding claim 11, Stark further discloses the method of claim 9, wherein the first media content is streamed to the second electronic device from a client device remote from the first electronic device (See [0028] the media center may control the display of content to a user TV, i.e., a second electronic device).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stark et al. (US 2006/0253782) in view of Gossweiler et al. (US 2008/0244681).


Regarding claim 7, Stark discloses the method of claim 2, but does not explicitly disclose wherein adding the first media content to the media queue includes adding the first media content to the end of the media queue.

Prior to the invention being made it would have been obvious to one ordinary skill in the art to modify the known system of Stark with the known methods of Gossweiler predictably resulting in adding the first media content to the media queue includes adding the first media content to the end of the media queue by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of allowing a user to order a playlist according to their preference.

	

Regarding claim 8, Stark discloses the method of claim 2, but does not explicitly disclose wherein adding the first media content to the media queue includes adding the first media content as a next media content item in the media queue.
Gossweiler discloses that it was known to drag content to reorder content on a playlist (See [0074] [0160]).
Prior to the invention being made it would have been obvious to one ordinary skill in the art to modify the known system of Stark with the known methods of Gossweiler predictably resulting in wherein adding the first media content to the media queue includes adding the first media content as a next media content item in the media queue by applying the court recognized rational of applying a known technique to a known device (method, or product) .


Claims 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stark et al. (US 2006/0253782) in view of Madison et al. (US 7,356,838) in view of Lee (US 2004/0249815), hereinafter Lee '815 in view of Dureau (US 2003/0135860).

Regarding claim 12, Stark discloses the method of claim 2, but does not explicitly disclose wherein:
the media control request includes an instruction that is modified by the media server before the instruction is forwarded to the second electronic device,
the media server is connected to the webpage server through the Internet, the webpage server is associated with a first service provider, and the media server is associated with a second service provider distinct from the first service provider.
Madison discloses that it was known for a content server and web server to be coupled through the Internet (See Col 3 lines 25-40).
Prior to the invention being made it would have been obvious to one ordinary skill in the art to modify the known system of Stark with the known methods of Madison predictably resulting in the media server being connected to the webpage server through the Internet by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The 
Stark does not explicitly disclose the webpage server is associated with a first service provider; and the media server is associated with a second service provider distinct from the first service provider.
Lee '815 discloses that it was known to have a web server associated with a first service provider and the media server associated with a second service provider distinct from the first service provider (See [0030]).
Prior to the invention being made it would have been obvious to one ordinary skill in the art to modify the known system of Stark with the known methods of Lee '815 predictably resulting in the media server is connected to the webpage server through the Internet; the webpage server is associated with a first service provider; and the media server is associated with a second service provider distinct from the first service provider by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The modification would have the benefit of distributing responsibilities among service provider systems.
Stark Madison Lee '815 do not explicitly disclose the first media control request includes an instruction that is modified by the media server before the instruction is forwarded to the second electronic device.
Dureau discloses that it was known to receive communication from a first device at a media server and for the media server to modify the communication before the 
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Madison further with the known methods of Dureau predictably resulting in disclose the first media control request includes an instruction that is modified by the media server before the instruction is forwarded to the second electronic device by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The modification would have the benefit of allowing devices which cannot otherwise communicate with each other as suggested by Dureau.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668.  The examiner can normally be reached on Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425